Citation Nr: 0901605	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected degenerative joint disease (C5-6) with right 
cervical musculoskeletal strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions issued in June 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied a rating in 
excess of 10 percent for service-connected degenerative joint 
disease (C5-6); right cervical musculoskeletal strain.  While 
his appeal was pending, an October 2005 rating decision was 
issued which assigned a 20 percent evaluation for the 
veteran's service-connected cervical spine disability.  
However, although a higher rating has been assigned, the 
rating is still less than the maximum benefit available; 
therefore, the appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In January 2007, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

The veteran testified before a Decision Review Officer, 
sitting at the RO in June 2006 and at a videoconference 
hearing before the undersigned in December 2007.  Transcripts 
of these hearings are associated with the claims file.  

The Board observes that the veteran also filed a timely 
notice of disagreement and substantive appeal with regard to 
the disability rating of 50 percent assigned to service-
connected headaches.  However, in June 2006, he filed a 
request to withdraw his claim on this issue.  Therefore, this 
issue is no longer before the Board.  

FINDING OF FACT

Service-connected degenerative joint disease (C5-6) with 
right cervical musculoskeletal strain is productive of pain 
and tenderness and range of motion of from 30 to 40 degrees 
flexion, from 15 to 30 degrees extension, from 30 to 45 
degrees right rotation, from 20 to 45 degrees left rotation, 
from 30 to 40 degrees right lateral bending, and from 20 to 
30 degrees left lateral bending, with the most limited 
combined range of motion being a total of 155 degrees at any 
given time.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected degenerative joint disease (C5-6) with 
right cervical musculoskeletal strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini ), effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in April 2005, prior 
to the initial unfavorable rating decision issued in June 
2005.  In March 2006, the veteran was sent notice with regard 
to the assignment of disability ratings and effective dates, 
and additional VCAA notice was sent in December 2006 and 
February 2008.  

The Board observes that the April 2005 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the March 2006, December 2006, 
and February 2008 letters advised him to submit evidence of 
how his disability affects his work and daily life, and no 
notice apprised him of relevant diagnostic codes, although 
Diagnostic Code 5243 and the General Formula for Rating the 
Spine and the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) were detailed in the February 2006 statement of the 
case (SOC).  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, the 
veteran was afforded multiple SSOCs after the March 2006, 
December 2006, and February 2008 letters, thereby resolving 
the problem of inadequate timing with regard to the notice 
provided as to disability ratings and effective dates.  
Therefore, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).
                                                                                                                                                                                                                                                                                                                 
As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that the veteran has had several VA 
examinations in which the range of motion of his cervical 
spine was evaluated, and he has discussed how his service-
connected disability has impacted his daily activities and 
work in written statements and testimony, to include whether 
he was required take time off from work as a result of his 
symptoms.  Consequently, the Board concludes the veteran had 
knowledge of the symptoms relevant to the rating criteria 
under the diagnostic codes appropriate to his disability, and 
the lack of notice of the diagnostic codes is, therefore, not 
prejudicial.  Id.  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records, 
private treatment records, and the reports of April 2005, 
August 2005, and October 2006 VA examinations were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claims.  The veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected degenerative joint disease 
(C5-6) with right cervical musculoskeletal strain.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected cervical spine disability is 
assigned a 20 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243 (2008).  The veteran contends 
that his symptomology is worse than is contemplated under 
such rating, and that a higher rating should, therefore, be 
assigned.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice prior to the veteran 
filing his claim.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The veteran filed his 
claim for an increased rating in March 2005.  Thus, as the 
entire period for which an increased rating is at issue is 
subsequent to both revisions of the schedular criteria, only 
the criteria as amended on September 26, 2003 are applicable 
to the veteran's increased rating claim.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2008).

As relevant to the cervical spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  Forward 
flexion limited to 15 degrees or less or favorable ankylosis 
of the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating IVDS Based on Incapacitating Episodes.  
Under the Formula for Rating IVDS, incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a rating of 10 
percent.  Incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months warrants a rating of 20 percent.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a rating of 
30 percent.  Incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 
rating of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

During the appeal period, the veteran was afforded three VA 
examinations at which his cervical spine was examined-in 
April 2005, August 2005, and October 2006- and received VA 
and private treatment for his cervical spine disorder.  The 
range of motion of his cervical spine reported by these VA 
examiners was from 30 to 40 degrees flexion, 15 to 30 degrees 
extension, 30 to 45 degrees right rotation, 20 to 45 degrees 
left rotation, 30 to 40 degrees right lateral bending, and 20 
to 30 degrees left lateral bending.  The Board has calculated 
the combined range of motion at these examinations varied 
from 155 to 190 degrees.  Range of motion was limited by 
pain.  Tenderness to palpation of the neck was noted and the 
veteran was observed to hold his head at a 15 to 20 degree 
angle, bent to the right, as compensation for pain.  
Degenerative disc disease of the cervical spine was 
diagnosed.
 
The Board observes that chiropractic treatment records from 
July 2006 to September 2006 show some increase in range of 
motion to a maximum 50 degrees flexion, 60 degrees extension, 
60 degrees of right and left lateral rotation, and 40 degrees 
of right and left lateral bending.  However, the record 
reflects that the veteran was unable to continue chiropractic 
treatment as only a limited number of visits were authorized, 
and these measurements are not consistent with the findings 
at the October 2006 VA examination.  Further, the Board 
observes that an August 2007 statement by the veteran's 
chiropractor does not discuss the severity of symptomatology 
of the veteran's cervical spine disability.  Thus, the Board 
determines that the improvement was likely due to repeated 
chiropractic treatment and did not reflect an actual 
improvement in the veteran's underlying disability.

VA treatment records during the appeal period reveal 
treatment for complaints of neck pain, pain in the left arm, 
and headaches.  The Board observes that the veteran is in 
receipt of service-connected benefits for left arm 
radiculopathy, associated with his service-connected cervical 
spine disability and headaches.  Thus, although the symptoms 
of these disabilities may be secondary to the veteran's 
service-connected cervical spine disability, compensation for 
these symptoms is contemplated in the ratings assigned for 
those disabilities, which are not on appeal at this time.  
Thus, symptoms related to these disabilities are not for 
consideration in determining the appropriate evaluation for 
the veteran's service-connected degenerative joint disease 
(C5-6) with right cervical musculoskeletal strain.  VA 
treatment records do not reveal either subjective or 
objective indicators of severity that are not represented by 
the VA examination reports already discussed.

Based on the above, the Board determines that a rating in 
excess of 20 percent for service-connected degenerative joint 
disease (C5-6) with right cervical musculoskeletal strain is 
not warranted.  A 20 percent rating contemplates the 
veteran's combined limited range of motion less than 170 
degrees, as well as the pain and tenderness resulting from 
his cervical-spine disability.  The veteran does not exhibit 
flexion of the cervical spine to less than 30 degrees, and VA 
examination reports specifically state that ankylosis was not 
present.  Without such symptoms, a rating in excess of 20 
percent under The General Formula for Rating the Spine is not 
warranted.

The Board has also considered whether a rating in excess of 
20 percent is warranted under the Formula for Rating IVDS.  
However, although the veteran has reported missing days from 
work due to his disability, there is no indication that he 
has experienced an incapacitating episode that resulted in 
physician-prescribed bed rest as defined in VA regulations.  
Thus, a rating under the IVDS Formula is not applicable.   

Additionally, the Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
disability are contemplated in the 20 percent rating 
assigned.  The range of motion measurements were stated by 
the VA examiners to be the point at which pain occurred.  
There is no indication that pain, due to the veteran's 
cervical spine disability, has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board has considered the veteran's own statements 
regarding the claimed severity of his service-connected 
cervical spine disability.  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of the severity 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, the Board notes that 
limitation of motion is contemplated under the veteran's 
current rating under Diagnostic Code 5243; thus, a rating for 
limitation of motion due to degenerative arthritis shown by 
X-ray under Diagnostic Code 5003 may not be applied.  
A review of the record fails to reveal any additional 
functional impairment associated with the veteran's service-
connected degenerative joint disease (C5-6) with right 
cervical musculoskeletal strain so as to warrant 
consideration of alternate rating codes.   

Based on the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 20 percent for 
service-connected degenerative joint disease (C5-6) with 
right cervical musculoskeletal strain.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 20 percent for service-connected cervical spine 
disability.  Therefore, his claim must be denied.

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds no evidence that the 
veteran's service-connected cervical spine disability 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  There is no indication that the veteran has 
been repeatedly hospitalized or incapacitated by his service-
connected disability to suggest that his symptoms are of a 
severity not addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

ORDER

A rating in excess of 20 percent for service-connected 
degenerative joint disease (C5-6) with right cervical 
musculoskeletal strain is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


